internal_revenue_service appeals date date number release date ak kk ok ok kk a8 kk dear certified mail department of the treasury address any reply to kreekk employer_identification_number keke person to contact rkkkk contact telephone number kkkkk fax number rekeek uil a this is final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july xx 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason not operated our adverse determination was made because your organization is exclusively for exempt purposes c -1 c of the federal tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose section contributions to your organization are no longer deductible under sec_170 of the code you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax years ending december 20xx and december 20xx and for all tax years thereafter in accordance with the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington dc see also publication of the appropriate court for rules regarding filing clerk you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that tax matters that may not have been resolved through normal channels get prompt and proper handling you may call visit or www irs gov advocate for more information for taxpayer_advocate assistance toll-free if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours is appeals team manager enc publication cc hreek tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date oe taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely renee b wells acting examinations director eo department of the treasury - internal_revenue_service form_886 a s ‘name of taxpayer exhibit year period ended explanation of items 20xx schedule no or org ein legend org - organization name state - state dir-3 dir-4 - president - president 4a dir xx - date address - address city - city ci-1 - company dir-1 dir- issues whether org hereafter referred to as org is operated exclusively for exempt purposes described in internal_revenue_code sec_501 a is org engaged primarily in activities that accomplish an exempt_purpose b were more than an insubstantial part of org activities in furtherance of a non-exempt purpose c was org operated for the purpose of serving a private benefit rather than public interests facts organizational history org' was incorporated under the laws of the state of state as a non-profit corporation on october 20xx in a determination_letter dated july 20xx org was granted exemption from federal_income_tax as an organization described in irc sec_501 org was and is located at address city state during the examination president the org president and individual in charge of operations stated that he acquired the general knowledge about credit counseling and debt management plans hereafter referred to as dmps from a friend whose name he could not recall the friend had been employed by a larger credit counseling company named co-1 which is no longer - recognized as tax-exempt by the irs president further stated that his idea to form org was supported and encouraged by members of his family and church president led the effort to incorporate org and seek tax-exempt status however the only persons listed as founders are family members of president the organizing officers are as follows dir-1 president's sister dir-2 ‘ his sister's husband and dir-3 president's mother president stated that the reason he did not include himself as an officer or trustee originally was that he planned to be paid a full- time salary and believed that paid officers would be looked upon unfavorably no board meeting minutes were kept nor were any records evidencing board members' input or involvement in decision making the family relationships were partially disclosed in a response to the application package where it stated that dir-1 is dir-2's husband on the third form_990 return filed there was a disclosure that dir-3 was dir-1's mother and that dir-2 was dir-1's husband the organization was given its tax exempt status based on activities described on its form_1023 - application_for recognition of exemption and in additional responses to information requested in form acrev department of the treasury - internal_revenue_service page -1- form_886 a 'n schedule no or exhibit year period ended explanation of items department of the treasury - intemal revenue service f org taxpayer ein 20xx letter dated july 20xx the proposed activities listed on the application were written as follows giving charitable advice to poor underprivileged and financially distressed members of the community to help the poor and their families get out of debt and stay out of debt doing charitable work for the poor underprivileged and financially distressed members of the community by contacting their creditors for them rescheduling their payments helping them complete forms or completing forms for them and writing letters for them to help them get out of reduce and stay out of debt lessening the burdens of state and local_government by helping poor underprivileged or financially distressed members of the community from having to seek and rely upon state or federal financial aid in order to feed house or support themselves or their families educating the poor underprivileged or financially distressed members of the community on how to set up and live within budgets that they can afford so as to avoid getting into debt and behind in their payments to their creditors lessening neighborhood tensions by helping poor underprivileged and financially distressed members of the community from having to take bankruptcy become homeless and resorting to possible criminal activities to make money to survive by helping parents get out of debt and stay out of debt support themselves combating community deterioration and juvenile delinquency through their own labor and provide safer more secure homes for their children based on the information submitted to the irs in the application_for exemption the determinations unit concluded that org qualified for exemption both as a charitable_organization as it was to provide relief to the poor and underprivileged and as an educational_organization as it was to instruct the community on subjects useful to the individual and beneficial to the community activity description org is operated as a sole_proprietorship rather than as a public charity president performs all of the substantive work and hires minimal clerical help usually one assistant president is the only credit counselor he does not have any certification or degrees in credit counseling counseling or social work although both the website and the telephone answering recording ask prospective clients to speak with one of our certified counselors the primary activity and income source of org is enrolling and managing the debt accounts of clients in debt management plans dmp the dmp is a plan whereby a client agrees to make a monthly payment to org to satisfy his or her unsecured debts org distributes the client's payment minus a voluntary contribution or processing fee to each creditor under the terms arranged between org and the creditor under the plan substantially_all of the debts handled in a form a rev department of the treasury - internal_revenue_service page -2- form 886a ‘ name of taxpayer schedule no or’ exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org ein dmp are credit card debts but some clients have other unsecured debts serviced such as medical expense balances org maintained accounts of between and dmp clients at any given time during the period org does not offer related_services such as bankruptcy counseling foreclosure counseling and has not documented any referrals to professional outside help from the examined period to present org has not received any public or private contributions from sources for which they do not provide dmp services on its application org stated that financial support would come from contributions of general_public and from contributions of private organizations the application stated that consultation analysis and budget planning would be a free service to the community if clients wished to use services further upon enrollment in the debt management program they will be advised to make a dollar_figure voluntary contribution for clients continuing to use the dmp service there would be dollar_figure voluntary contribution every month that a payment is made through org the examination revealed that of org's income is derived from either dmp clients or from the banks for which it provides dmp payment services a of org income is derived from the voluntary fees charged to dmp clients org has not been able to furnish any documentation that dmp fees charged to clients were in fact voluntary org received several document requests to provide a list of clients who received dmp assistance and were not charged a fee president was not able to provide any documentation where fees were waived but responded to document request with a statement that fees are waived based on poverty guidelines the remaining of org's income is derived from the banks that have outstanding loans to dmp clients the banks in this case made payments to org referred to as fair share until mid 20xx subsequently the banks shied away from referring to dmp compensation as fair share and started funding credit counseling organizations by what they call grants fair share payments were based on a percentage of the direct amount of dmp payments made to banks by credit counseling companies the banks claim that grant funding is based on the organization's need and the extent to which it benefits consumers and the public at large in a letter from will supplement its to org dated april 20xx it states modified fair share participation by providing grants to those non-profit agencies that demonstrate ongoing professional commitment to credit counseling and consumer education in their communities org is not held accountable as a condition of the grants org does not document any client education org does not keep any records of client education counseling or referrals to other qualified professionals telephone calls are not recorded and no documentation is maintained which supports that dmp clients receive any education during the telephone calls president claims that during phone calls he acquires financial information provides counseling discusses budgets and suggests the best course of action since there were no recordings kept of these phone calls there is no verification as what actually transpired on past telephone calls during the examination the agent listened in on a call president phoned a number left on the answering form acrev department of the treasury - internal_revenue_service page -3- a e ‘ an name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein 20xk system and listened while the client explained her hardships debts income and obligations president empathized jotted numbers on scrap paper and did not discuss the issue of dmp or offer any solution the call lasted about minutes and ended with president taking a message in order to phone her back later no education counseling or advice was given because the call was observed by the irs no dmp was pursued on the initial tour of the org office the examination revealed that the only files kept were those of dmp clients files contained dmp contract credit card statements and no educational materials the agent asked what educational materials were used and was told that president directs client to use the org website specifically its budgeting tools but also its calculators and useful links president states the reason that he keeps only files on dmp enrolled clients is that it would be too costly to keep files on everyone who called in org does not report having any assets or liabilities other than minimal checking account balance dollar_figure eoy 20xx dollar_figure eoy 20xx and accounts and payroll payable dollar_figure eoy 20xx dollar_figure eoy 20xx the office space is rented from an unrelated party and what little office furniture present is left over from president's previous for-profit business ventures there are computer equipment and a flat-screen tv present which were purchased subsequent to the examined period and for which no detailed accounting is available president has a bachelor's degree in computer engineering and has some experience in other for- profit ventures including mortgage brokering and advertising he created the organization's website and states that he wrote all the information including verbiage of educational interest contained on it the website is in english and spanish at website or website it underwent a major overhaul in april of 20xx the former website home page was retrieved in examination through the use website it focused primarily on the debt management program the subsequent revision was more elaborate and contains a section with educational information budgeting tools and links to several established outside resources and information about dmp's president claims that he wrote all of the educational material contained in the website the org website generates dmp leads by prompting potential clients to leave their contact information for a free analysis the website states our certified credit counselors can help you online by mail in person or you can attend one of our free seminars it states that the dmp program can lower interest rates reduce payments by up to stop harassment from creditors and improve your credit and that there are no requirements to qualify president also purchases airtime on spanish local radio and tv during these programs he discuses some aspect of personal finance such as credit scores identity theft or free credit reports copies of two radio appearances and one tv interview were provided for and reviewed by the agent and a fluent spanish speaking agent each lasted to minutes the copies of appearances furnished did not solicit or discuss dmps however they were recorded after the period when the website was overhauled to shift focus away from dmp and towards education form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx they were provided after the agent had made numerous requests for proof of educational activities and after president was advised of the implications of having substantial non-exempt activities all programs included mention of org and its website president stated that he also conducts face to face counseling and seminars at the office and atvarious off-site locations such as booths set up at hispanic festivals at fairs held by president's church and free seminars held at the org office president states he gives free financial counseling and then shows interested individuals how to access their free credit report online the agent made several requests for any and all calendars of events past and present when a calendar was finally presented it contained only printouts of the following months with the names of various institutions sprinkled on it when the agent asked why there were no times phone numbers or addresses listed president responded that these were only prospective outreach contacts that he intended to call the agent did sit in on a seminar at a clubhouse of an apartment complex which president arranged long after the examination had begun residents showed up president spoke for minutes about the importance of credit scores and how they are affected because the irs was observing the presentation did not contain any mention of dmps president mentioned one other unusual activity he states he organized a group of volunteer students from state international university his alma mater to assist him in attempting to acquire certain certifications for the organization no documentation was provided regarding this activity president did state that org never obtained the certification the students sought to help him get this activity was to have occurred shortly after the revision of the website president continues to operate org in the above described manner without hiring any counselors and continues to be totally controlled by president and his family there was one added board member in march 20xx dir-4 president stated that he had no relationship to dir-4 however accurint research revealed that dir-4's wife had co-owned a residential property with president law and analysis sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated form acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein 20xxk exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt section c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non- exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct ci the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that ibis not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -i d ii prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and ta help reduce the form acrev department of the treasury - internal_revenue_service page -6- form 886a n schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service ft org axpayer ein 20xx incidence of personal bankruptcy its primary activity was to meet with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on prorating and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f tr 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this iti charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies' principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would cause financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way form acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service 20kx org ein outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public government position org is not operated exclusively for charitable or educational_purposes an sec_501 organization will only qualify for tax exempt status if it is organized and operated exclusively for charitable or educational_purposes the organization has not been able to produce any compelling evidence to show its activities discriminate to a charitable_class or that it provides any education which improves or develops individuals' capabilities or instructs the public on useful and beneficial subjects org has not carried out any the objectives listed in its application_for exemption neither the dmp activities nor the attempts made to generate dmp clients constitute charitable work education or advice org is not lessening the burdens of state and local_government easing neighborhood tensions or combating community deterioration org is operating in a commercial manner substantially the same as a for-profit credit counseling organizations and charges comparable fees more than an insubstantial part of its activities are commercial in nature none of org's activities are exempt as described under internal_revenue_code sec_501 the organization does not limit its client base to a charitable or low-income population the organization is motivated by the fees that it charges and not by charitable activities described in irc sec_501 the purpose of org's activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s there were no fees waived public support educational program or any exempt activity that would meet the requirements as stated under sec_501 there was no evidence of any meaningful education or credit counseling being conducted unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama inc v u s during the period of exam org provided very little if any counseling or education to its clients org's sole purpose was to enroll clients in and manage debt management plans the various other activities undertaken by president including spanish radio and tv appearances and seminars are primarily to generate leads for dmp accounts and to attempt to satisfy the government that the organization is providing education since president is the only form acrev department of the treasury - internal_revenue_service page -8- - form 886a name of taxpayer explanation of items 20xx schedule no or exhibit year period ended department of the treasury - intemal revenue service ein counselor the more time he claims he was involved in outreach the less time he would have had to spend on educating individual callers conclusion based on the facts presented in this examination org does not operate exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose org's principal activity is the management of debt management plans this activity does not achieve charitable or educational_purposes but is merely a commercial service even if org were able to establish that it was formed and operated for charitable or educational_purposes it would not qualify for exemption because it is operated for a substantial non-exempt purpose accordingly it is determined that the tax exempt status of org should be revoked because it is not an organization described in sec_501 effective january 20xx form acrev department of the treasury - internal_revenue_service page -9-
